Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive the application filed October 28, 2021.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR 10-0452880 B1 in view of Kakie United States Patent Application Publication No.  2009/0228734.

As per claim 1, Kim teaches method comprising: initiating a boot sequence of a network device; during at least a portion of the boot sequence, transmitting a first wireless packet comprising data indicating a boot status of the network device, wherein the boot status indicates the network device is booting [remote system management (page 3 par.7); remote power on/off (page 9 par. 1); pc system boot mode display (page 9, par. 3-5); view boot screens (page 13 par. 1); outputting screen information during boot process (page 5, par.3); execution status of managed process (page 7, par. 3)] and
transmitting a second wireless packet comprising data indicating the boot status of the network device, wherein the boot status indicates the network device has finished booting [remote output screen after booting is completed (page 5, par.5)].
Kim does not explicitly teach boot status indicates booting and finished booting.  However, in analogous art, Kakie teaches boot status indicates booting and finished booting (pp 0054-0055)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote status of Kim with the boot status of Kakie.  A person of ordinary skill in the art would have been motivated to do this to stay updated on the state of a device.  

As per claim 2, Kim in view of Kakie teach the method of claim 1, wherein transmitting the first wireless packet comprises transmitting a first wireless packet comprising data indicating an adoption status of the network device [Kim: real time controlling of pc system (page 5 par. 3).  

As per claim 3, Kim in view of Kakie teach the method of claim 1, wherein transmitting the first wireless packet comprises transmitting a first wireless packet comprising data indicating an uptime status of the network device [Kim: status information of computer system (page 5, par. 2, page 14 par. 5)].  

As per claim 4, Kim in view of Kakie teach the method of claim 1, wherein transmitting the first wireless packet comprises transmitting the first wireless packet based on instructions executed by a bootloader of the network device [Kim: remote boot control (page 3, par. 2, page 4, par.6)].  

As per claim 5, Kim in view of Kakie teach the method of claim 1, wherein both the first wireless packet and the second wireless packet are Bluetooth® low energy (BLE) Advertisement packets [Kim: wireless transmission of alarm log (page 7 par. 6)].  

As per claim 6, Kim in view of Kakie teach the method of claim 1, wherein the network device is a wireless access point [Kim: computer communication systems include automated tasks, mobile communications (page 3, par. 3)].  

A[c 7, Kim in view of Kakie teach the method of claim 1, wherein the network device is a network switch [Kim: computer communication systems include automated tasks, mobile communications (page 3, par. 3)].  

As per claim 8, Kim in view of Kakie teach the method of claim 1, wherein the network device is a camera [Kim: computer communication systems include automated tasks, mobile communications (page 3, par. 3)].  

As per claim 9, Kim in view of Kakie teach the method of claim 1, wherein the network device is a router [Kim: computer communication systems include automated tasks, mobile communications (page 3, par. 3)].  

As per claim 10, Kim in view of Kakie teach the method of claim 1, wherein the network device is a home automation device[Kim: computer communication systems include automated tasks, mobile communications (page 3, par. 3)].  

Claims 11-20 are rejected under the same rationale as claims 1-10 as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457